 1   MCGREGOR W. SCOTT
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-CR-00015-JAM
12                 Plaintiff,
                                                       PRELIMINARY ORDER OF
13          v.                                         FORFEITURE
14   MICHAEL ANAYA OTERO,
15                 Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Michael Anaya Otero, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 2428(a), defendant Michael Anaya Otero’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according to

21 law:

22                 a. Alcatel Idol 6055u one touch idol phone Imei 014658000196146; and
23                 b. Alcatel Idol 6055u one touch idol phone Imei 0146580001644113.
24          2.     The above-listed property was used or intended to be used to commit or to promote the

25 commission of violations of 18 U.S.C. §§ 2422(b) and 2423(b).

26          3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to seize

27 the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals

28 Service, in its secure custody and control.
                                                         1
                                                                               Preliminary Order of Forfeiture
 1          4.      a.      Pursuant to 18 U.S.C. § 2428, incorporating 21 U.S.C. § 853(n) and Local Rule

 2 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

 3 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 4 General may direct shall be posted for at least 30 consecutive days on the official internet government

 5 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 6 written notice to any person known to have alleged an interest in the property that is the subject of the

 7 order of forfeiture as a substitute for published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2428(a), in which all interests will be

14 addressed.

15          SO ORDERED this 30th day of August, 2019.

16
                                                            /s/ John A. Mendez______________
17                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
                                                            2
                                                                                    Preliminary Order of Forfeiture
